

HOLLYFRONTIER CORPORATION

RESTRICTED STOCK UNIT AGREEMENT
(Time-Based Vesting)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Units (“Notice of Grant”) by and between
HollyFrontier Corporation, a Delaware corporation (the “Company”), and you;
WHEREAS, the Company, as part of your compensation for services to the Company
and its Subsidiaries and in order to induce you to materially contribute to the
success of the Company, agrees to grant you this restricted stock unit award;
WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant stock units and phantom stock awards,
as applicable (in each case, herein referred to as restricted stock units) to
certain employees, directors and other service providers of the Company and its
Subsidiaries;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (Time-Based Vesting) (“Agreement”) as if
fully set forth herein and the terms capitalized but not defined herein shall
have the meanings set forth in the Plan; and
WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties hereto agree
as follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company (or any Subsidiary), an award
(the “Award”) covering the aggregate number of Shares set forth in the Notice of
Grant in accordance with the terms and conditions set forth herein, in the
Notice of Grant and in the Plan, plus the additional rights to receive possible
dividend equivalents, in accordance with the terms and conditions set forth
herein.
2.    No Shareholder Rights. The Restricted Stock Units (“RSUs”) granted
pursuant to this Agreement do not and shall not entitle you to any rights of a
holder of Shares prior to the date Shares are issued to you in settlement of the
Award.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding Shares on or after the Date of Grant and,
on the record date for such dividend, you hold RSUs granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the holder
of record as of such record date, of the number of Shares related to the portion
of your


1





--------------------------------------------------------------------------------




RSUs that have not been settled as of such record date, such payment (“Dividend
Equivalents”) to be made on or promptly following the date that the Company pays
such dividend (however, in no event shall the Dividend Equivalents be paid later
than 30 days following the date on which the Company pays such dividend to its
shareholders generally).
4.    Restrictions; Forfeiture. The RSUs are restricted in that they cannot be
sold, transferred or otherwise alienated or hypothecated until Shares related to
such RSUs are issued pursuant to Section 8 following the removal or expiration
of the restrictions as contemplated in Section 5 (and Section 6, if applicable)
of this Agreement and as described in the Notice of Grant. In the event you
cease to be an employee of the Company and any Subsidiary, other than as
provided in Section 6 below, the RSUs that are not vested on the date of such
cessation of employment shall be immediately forfeited.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
RSUs granted pursuant to this Agreement will expire and the RSUs will become
nonforfeitable as set forth in the Notice of Grant, provided that you remain an
employee of the Company and its Subsidiaries until the applicable dates and
times set forth therein. RSUs that have become vested and non-forfeitable as
provided in this Agreement are referred to herein as “Vested.”
6.    Termination of Employment.
(a)    Termination Generally. Subject to subsections (b), (c), (d) and (e)
below, if your employment relationship with the Company and its Subsidiaries is
terminated for any reason, then those RSUs that have not become Vested as of the
date of termination shall become null and void and those RSUs shall be forfeited
to the Company. The RSUs that are Vested as of the date of such termination
shall not be forfeited to the Company and will be settled in accordance with
Section 8.
(b)    Death or Disability. In the event of termination of your employment due
to your (i) death or (ii) total and permanent disability, as determined by the
Committee in its sole discretion, in either case, before all of the RSUs granted
pursuant to this Agreement have become Vested, you will forfeit a number of RSUs
equal to the number of RSUs specified in the Notice of Grant times the
percentage that (A) the number of days beginning on the day on which the
termination due to death or disability occurs and ending on the last day of the
Service Period, (B) bears to the total number of days in the Service Period, and
any remaining RSUs that are not vested will become Vested; provided, however,
that any fractional RSUs will become null and void and automatically forfeited.
(c)     Retirement. In the event of termination of your employment with the
Company and its Subsidiaries due to your Retirement before all of the RSUs have
become Vested, the RSUs granted pursuant to this Agreement that have not become
Vested as of such date of termination shall become Vested on such date of
termination.
(d)    Special Involuntary Termination. In the event of a Special Involuntary
Termination, all of the RSUs granted pursuant to this Agreement will become
Vested.









--------------------------------------------------------------------------------




(e)    Effect of Employment Agreement. Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 6 and any
employment, change in control, or similar agreement entered into by and between
you and the Company (or any Subsidiary), the terms of the employment, change in
control or similar agreement shall control, subject to compliance with Section
409A of the Code.
7.    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of the Company (or a Subsidiary),
provided that rights to the RSUs during a leave of absence will be limited to
the extent to which those rights were earned or vested when the leave of absence
began.
8.    Issuance of Stock. Shares shall be issued to you in settlement of your
Vested RSUs within 30 days following the date upon which such RSUs become Vested
in accordance with the Agreement. At the time of settlement, the Company shall
cause to be issued Shares registered in your name in payment of the Award. The
Company shall evidence the Shares to be issued in payment of the RSUs in the
manner it deems appropriate. The value of any fractional RSU shall be rounded
down at the time Shares are issued to you. No fractional Shares, nor the cash
value of any fractional Shares, will be issuable or payable to you pursuant to
this Agreement. The value of Shares shall not bear any interest owing to the
passage of time. Neither this Section 8 nor any action taken pursuant to or in
accordance with this Section 8 shall be construed to create a trust or a funded
or secured obligation of any kind.
9.    Payment of Taxes. The Company may require you to pay to the Company (or
the Company’s Subsidiary if you are an employee of a Subsidiary of the Company),
an amount the Company deems necessary to satisfy its (or its Subsidiary’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding (and to the extent permissible pursuant to Rule 16b-3 under the
Exchange Act, if applicable), you may (a) direct the Company to withhold from
the Shares to be issued to you under this Agreement the number of Shares
necessary to satisfy the Company’s withholding of such taxes, which
determination will be based on the Shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company Shares sufficient to satisfy
the Company’s tax withholding, based on the Shares’ Fair Market Value at the
time such determination is made; or (c) deliver cash to the Company sufficient
to satisfy its tax withholding obligations. If you desire to elect to use the
stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes and the maximum
number of Shares that may be so withheld or surrendered shall be a number of
Shares that have an aggregate Fair Market Value on the date of withholding or
repurchase of up to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for you in your relevant federal, state,
foreign and/or local tax jurisdiction, including payroll taxes, that may be
utilized without creating adverse accounting treatment with respect to the
Award. The Company, in its discretion, may deny your request to satisfy its tax
withholding obligations using a method described under subparagraph (a) or (b).
In the event the Company determines that the aggregate Fair Market Value of the
Shares withheld as payment of any tax withholding obligation is insufficient to
discharge









--------------------------------------------------------------------------------




that tax withholding obligation, then you must pay to the Company, in cash, the
amount of that deficiency immediately upon the Company’s request.
10.    Compliance with Securities and Other Applicable Laws. Notwithstanding any
provision of this Agreement to the contrary, the issuance of Shares will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Shares may then be listed. No
Shares will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. In addition, Shares will not be issued
hereunder unless (a) a registration statement under the Securities Act is, at
the time of issuance, in effect with respect to the Shares issued or (b) in the
opinion of legal counsel to the Company, the Shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such Shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make Shares available for issuance.
11.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the Shares pursuant to Sections 4 and 10 of this
Agreement on all certificates representing Shares issued with respect to this
Award.
12.    Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interfere in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.
13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise to the extent allowed by
applicable law.
15.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the RSUs granted hereunder.









--------------------------------------------------------------------------------




16.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of RSUs or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine; provided,
however, that any review period under such release will not modify the date of
settlement with respect to your Award.
17.    Clawback. This Agreement is subject to any written clawback policies that
the Company, with the approval of the Board or the Committee, may adopt to the
extent allowed by applicable law. Any such policy may subject your RSUs and
amounts paid or realized with respect to the RSUs under this Agreement to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s material noncompliance with financial reporting regulations
or other events or wrongful conduct specified in any such clawback policy
adopted by the Company, including any policy to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the Securities and Exchange Commission and that the Company
determines should apply to this Agreement.
18.    No Guarantee of Interests. Neither the Board nor the Company guarantee
the Shares from loss or depreciation.
19.    Company Records. Records of the Company or its Subsidiaries regarding
your period of employment or service, termination of service and/or employment
and the reason(s) therefor, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.
20.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.
21.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
22.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable









--------------------------------------------------------------------------------




law to any governmental agency or entity or (b) making disclosures that are
protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 21 to the attorney of the
individual and use such information in the court proceeding.
23.    Section 409A. It is intended that the RSUs awarded hereunder shall comply
with the requirements of Section 409A of the Code (and any regulations and
guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. This Agreement may be amended without your consent in any respect deemed
by the Committee to be necessary in order to preserve compliance with Section
409A of the Code. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under Section
409A of the Code. In no event may you, directly or indirectly, designate the
calendar year of a payment. Notwithstanding anything in this Agreement to the
contrary, if you are a “specified employee” under Section 409A of the Code at
the time of separation from service and if payment of any amount under this
Agreement is required to be delayed for a period of six months after the
separation from service pursuant to Section 409A of the Code, payment of such
amount shall be delayed as required by Section 409A of the Code, and the
accumulated postponed amount shall be paid in a lump sum payment within 10 days
after the end of the six-month period. If you die during the postponement period
prior to the payment of postponed amount, the accumulated postponed amount shall
be paid to the personal representative of your estate within 60 days after the
date of your death.
24.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
25.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
26.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
27.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
28.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas, without giving any effect to any conflict of law provisions thereof,
except to the extent Texas state law is preempted









--------------------------------------------------------------------------------




by federal law. The obligation of the Company to sell and deliver Shares
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Shares.
29.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the RSUs or this Agreement. In any dispute with the Company, you
will not raise, and you hereby expressly waive, any objection or defense to any
such jurisdiction as an inconvenient forum.
30.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
31.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
32.    Defined Terms.
(a)    “Adverse Change” means (i) a change in the city in which you are required
to work regularly, (ii) a substantial increase in travel requirements of
employment, (iii) a substantial reduction in duties of the type previously
performed by you, or (iv) a significant reduction in your compensation or
benefits (other than bonuses and other discretionary items of compensation) that
does not apply generally to employees of the Company or its successor.
(b)    “Affiliate” has the meaning provided in Rule 12b-2 under the Exchange
Act.
(c)    “Beneficial Owner” has the meaning provided in Rule 13d-3 under the
Exchange Act.
(d)    “Cause” means:
(i)    An act or acts of dishonesty on your part constituting a felony or
serious misdemeanor and resulting or intended to result directly in gain or
personal enrichment at the expense of the Company or any Subsidiary;
(ii)    Gross or willful and wanton negligence in the performance of your
material and substantial duties of employment with the Company and its
Subsidiaries; or
(iii)    Your conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.









--------------------------------------------------------------------------------




(e)    “Change in Control” means the occurrence of any of the following after
the Date of Grant:
(i)    Any Person, other than (A) the Company or any of its Subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company’s then outstanding
securities, or more than 40% of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in Section 32(e)(iii)(1) below.
(ii)    The individuals who as of the Date of Grant constitute the Board and any
New Director cease for any reason to constitute a majority of the Board.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation, except
if:
(1)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(2)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities.
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 60% of the combined voting power of the voting
securities of which is owned by the stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
(f)    “New Director” means an individual whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the Date of Grant or whose









--------------------------------------------------------------------------------




election or nomination for election was previously so approved or recommended.
However, “New Director” shall not include a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation relating to the election of directors
of the Company.
(g)    “Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
(h)    “Retirement” means your termination of employment other than for Cause on
or after the date on which you: (i) have achieved ten years of continuous
service with the Company, and (ii) are age sixty (60).
(i)    “Service Period” means the period of time beginning on the Date of Grant
specified in the Notice of Grant and ending on the final vesting date specified
in the Notice of Grant.
(j)    “Special Involuntary Termination” means the occurrence of (1) or (2)
below within 60 days prior to, or at any time after, a Change in Control, where
(1) is termination of your employment with the Company (including Subsidiaries
of the Company) by the Company (or any Subsidiary) for any reason other than
Cause and (2) is your resignation from employment with the Company (including
Subsidiaries of the Company) within 90 days after an Adverse Change by the
Company (including Subsidiaries of the Company) in the terms of your employment.
[Remainder of page intentionally left blank]







